Appeal by the plaintiff from an order of the Special Term entered on the 19th day of October, 1953 in the office of the Clerk of Ulster County referring the trial of the issues of the above-entitled case to an official referee to hear and determine said issues and grant judgment therein. It appears without question that said proceedings were taken over the objection of the attorneys for the plaintiff-appellant. This matter was before this court on an application for a stay of execution of the order of reference pending this appeal which was granted and a motion to dismiss the appeal denied. (282 App. Div. 1093.) In the above opinion of this court it was called to the attention of the respective parties that this case could not he referred without the consent of all parties. There appears to he no necessity for saying more except to cite a recent case of Cameron v. Cameron (2 A D 2d 979). Order referring the case to an official referee reversed and the clerk is directed to restore the ease to its original number on the general trial calendar, with $10 costs.
Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ., concur.